Case 16-51455-jwc       Doc 15     Filed 03/22/21 Entered 03/22/21 10:04:52           Desc Main
                                   Document      Page 1 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:                          :
                                   :
   MALKIAT SINGH                   :    CHAPTER 7
                                   :
              Debtor               :    CASE NO.: 16-51455-jwc
   ===============================================================


                  MOTION TO REOPEN CLOSED BANKRUPTCY CASE
                           IN ORDER TO AVOID LIEN

            COMES NOW, the Debtor, by and through his Attorney, Howard Slomka, Esq.,

   and requests that the Court reopen this Chapter 7 bankruptcy case following the Order of

   Discharge entered on June 1, 2016 (Doc. No. 13) and Chapter 7 case closure on June 1,

   2016, showing the Court the following:

                                                 1.

            Debtor reported in their Schedule F a default judgment held by Travelers Property

   Casualty Company of America as Subrogee of Newell Recycling of Atlanta (“Travelers”)

   as an unsecured claim.      Debtor also reported the default judgment to Travelers in

   Question 9 in the Statement of Financial Affairs.

            Unknown to Debtor, Travelers recorded its Writ of Fieri Facias (“FiFa”) with

   Clerk of Superior Court Cobb County, Georgia, Lien Book 99, Page 5883 January 22,

   2016, just five days before the filing of the Petition. The Judgment had been over Debtor

   wishes to avoid the FiFa held by Travelers attached to Debtor’s property.

                                                 2.

            Debtor seeks to reopen this case to file a Motion to Avoid Lien held by Travelers.

   Travelers’ lien impairs the exemptions claimed by the Debtor in the personal and real
Case 16-51455-jwc      Doc 15    Filed 03/22/21 Entered 03/22/21 10:04:52           Desc Main
                                 Document      Page 2 of 6



   property identified in Schedule A and B of Debtor’s voluntary petition and the amount of

   the exemption that the Debtor could claim if there were no liens on the property exceeds

   the value of the Debtor’s interest in the property that they would have in the absence of

   any liens.

          WHEREFORE DEBTOR PRAYS that the Court reopen this closed bankruptcy

   case so Debtor can avoid the lien held by Travelers



          This 22 day of March, 2021

                                                         Respectfully,

                                                         _______/s/_______
                                                         Howard Slomka, Esq.
                                                         Georgia Bar # 652875
                                                         Slipakoff & Slomka, PC
                                                         Attorney for Debtor
                                                         6400 Powers Ferry Road, NW
                                                         Suite 391
                                                         Atlanta, GA 30339
Case 16-51455-jwc       Doc 15    Filed 03/22/21 Entered 03/22/21 10:04:52            Desc Main
                                  Document      Page 3 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:                          :
                                   :
   MALKIAT SINGH                   :    CHAPTER 7
                                   :
              Debtor               :    CASE NO.: 16-51455-jwc
   ===============================================================



                                   NOTICE OF HEARING

            PLEASE TAKE NOTICE that Debtors, MALKIAT SINGH have filed a Motion

   to Reopen Closed Bankruptcy Case in Order to Avoid Lien and related papers with the

   Court seeking an order.

            PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the

   Motion in Courtroom 1203, United States Courthouse, 75 Ted Turner Drive, S.W.,

   Atlanta, Georgia 30303 at 11:00 a.m. on April 22, 2021

            Your rights may be affected by the Court’s ruling on these pleadings. You should

   read these pleadings carefully and discuss them with your attorney, if you have one in

   this bankruptcy case. (If you do not have an attorney, you may wish to consult one.) If

   you do not want the court to grant the relief sought in these pleadings or if you want the

   court to consider your views, then you and/or your attorney must attend the hearing. You

   may also file a written response to the pleading with the Clerk at the address stated

   below, but you are not required to do so. If you file a written response, you must attach a

   certificate stating when, how and on whom (including addresses) you served the

   response. Mail or deliver your response so that it is received by the Clerk at least three

   business days before the hearing. The address of the Clerk’s Office is: Clerk, U.S.
Case 16-51455-jwc      Doc 15    Filed 03/22/21 Entered 03/22/21 10:04:52           Desc Main
                                 Document      Page 4 of 6



   Bankruptcy Court, Suite 1340, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303. You

   must also mail a copy of your response to the undersigned at the address stated below.



   Dated: March 22, 2021                               _____/s/________
                                                       Howard Slomka, Esq.
                                                       Georgia Bar # 652875
                                                       Slipakoff & Slomka, PC
                                                       Attorney for Debtor
                                                       6400 Powers Ferry Road, NW
                                                       Suite 391
                                                       Atlanta, GA 30339
Case 16-51455-jwc           Doc 15    Filed 03/22/21 Entered 03/22/21 10:04:52   Desc Main
                                      Document      Page 5 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:                          :
                                   :
   MALKIAT SINGH                   :    CHAPTER 7
                                   :
              Debtor               :    CASE NO.: 16-51455-jwc
   ===============================================================


                                     CERTIFICATE OF SERVICE

          This is to certify that I have this day served the foregoing Motion to Reopen
   Closed Bankruptcy Case in Order to Avoid Lien and Notice of Hearing upon the
   following by depositing a copy in the United States First Class Mail in a properly
   addressed envelope with adequate postage affixed there on to:

   Chapter 7 Trustee
   S. Gregory Hays
   Hays Financial Consulting, LLC
   Suite 555
   2964 Peachtree Road
   Atlanta, GA 30305

   Malkiat Singh
   9110 Waterford Lane
   Powder Springs, GA 30127

   U.S. Trustee (served via ECF)
   Office of the United States Trustee
   362 Richard Russell Building
   75 Ted Turner Drive, SW
   Atlanta, GA 30303



   SEE ATTACHED FOR ADDITIONAL CREDITORS

   DATED: March 22, 2021

   ______/s/______
   Howard Slomka, Esq.
   Georgia Bar # 652875
   Slipakoff & Slomka, PC
   Attorney for Debtor
Case 16-51455-jwc      Doc 15   Filed 03/22/21 Entered 03/22/21 10:04:52   Desc Main
                                Document      Page 6 of 6


   6400 Powers Ferry Road, NW
   Suite 391
   Atlanta, GA 30339
